 


113 HR 3048 IH: Maximize Our Highways Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3048 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Reed introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of Transportation to conduct a study of economically beneficial uses of the rights-of-way associated with certain highways, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Maximize Our Highways Act of 2013.
2.Study of economically beneficial uses of the rights-of-way associated with certain highways
(a)StudyThe Secretary of Transportation shall conduct a study of economically beneficial uses of the rights-of-way associated with highways constructed with Federal assistance, which shall include—
(1)the identification of economically beneficial activities that may be carried out with respect to those rights-of-way to ensure that—
(A)those rights-of-way are used in the most economically beneficial manner compatible with transportation purposes; and
(B)economic underutilization of those rights-of-way is minimized to the extent possible;
(2)an analysis of the costs and benefits, including with respect to safety, of carrying out the economically beneficial activities identified under paragraph (1);
(3)an analysis of barriers to carrying out the economically beneficial activities identified under paragraph (1); and
(4)an analysis of the revenue that may be generated by carrying out the economically beneficial activities identified under paragraph (1) and how that revenue may be used to support transportation infrastructure.
(b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress and make available to States a report on the results of the study conducted under subsection (a), which shall include legislative recommendations based on the results. 
 
